Citation Nr: 1108730	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-49 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1952 to August 1975.  The Veteran died in January 1998.  The Veteran's widow is the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for the Veteran's cause of death.  

Historically, the Board notes that the Appellant had previously submitted a claim of service connection for the Veteran's cause of death, and that the claim was denied by the RO in October 1998.  The Appellant appealed the decision, and in December 2005, the Board denied service connection for the Veteran's cause of death.  The December 2005 Board decision is a final decision.

In August 2006, the Appellant filed a motion for reconsideration of the Board's December 2005 decision.  In December 2006, the Board denied the Appellant's motion for reconsideration.  The Appellant filed a request to reopen the claim in January 2007.  In an August 2008 rating decision, the RO determined that new and material evidence had not been submitted to reopen the previously denied claim of service connection for the Veteran's cause of death.  The Appellant disagreed, and this matter is properly before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1. The Board denied the Veteran's claim for service connection for the cause of the Veteran's death in a December 2005 decision.  The December 2005 decision is final.

2. Evidence obtained since the time of the December 2005 Board decision denying service connection for the cause of the Veteran's death does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

1. The December 2005 Board decision denying the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104(a) (2010).

2. Evidence received since the Board denied entitlement to service connection for the cause of the Veteran's death is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen. With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In a letter dated in April 2007, VA defined new and material evidence, advised the Appellant that her claim was previously denied because the cause of death was not service connected, and noted that the evidence submitted should relate to that fact.  The letter also indicated the evidence needed to substantiate the claim of service connection, including what part of that evidence she was to provide and what part VA would attempt to obtain for her.  The Board finds the appellant has not been prejudiced by any deficiency in the notice letter because it is clear the appellant has actual knowledge of the evidence needed to reopen her claim.  The claim was previously denied because it was not shown that the cause of death was related to service or a service connected disability.  It was also determined that the evidence did not show the Veteran has served on land in Vietnam.  Thus, in order to reopen the claim, the Veteran would need to submit evidence showing that the cause of the Veteran's death was related to service or a service connected disability.  In her July 2009 Notice of Disagreement, she argued that she believed that she had submitted evidence showing that the Veteran's death was service connected and that the evidence showed that prostate cancer was the cause of the primary stomach cancer.  This establishes that the appellant understands what kind of evidence is needed to reopen the claim.

Accordingly, the Board finds that VA met its duty to notify the Appellant of her rights and responsibilities under the VCAA.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also 38 U.S.C.A. §  5103(a); 38 C.F.R. §  3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also finds that VA has complied with the VCAA's duty to assist.  It appears that all known and available records relevant to the issue here on appeal have been obtained and are associated with the Veteran's claims file, and the Appellant does not appear to contend otherwise.  

Thus, the Board finds that VA has done everything reasonably possible to notify and to assist the Appellant and that no further action is necessary to meet the requirements of the VCAA.  As such, the Board will now turn to the merits of the Appellant's claim.

In December 2005, the Board denied the Appellant's claim for service connection for the cause of the Veteran's death.  The December 2005 decision is final.  See 38 U.S.C.A. § 7104, 38 C.F.R. §§ 20.200, 20.202, 20.1104 (2010). 

The Appellant now seeks to reopen her claim for service connection for the cause of the Veteran's death.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.1105.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the U.S. Court of Appeals for the Federal Circuit noted that not every piece of new evidence is "material," but that some new evidence may well contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually alter a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of the evidence which has been submitted by the Appellant or otherwise associated with the claims folder since the last final decision in December 2005.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 2005 Board decision, the evidence of record included the Veteran's service treatment records dated from September 1948 to August 1975, and the Veteran's personnel records, which indicated that the Veteran served aboard the USS McKinley in Vietnam waters but did not indicate that the Veteran was ever physically in Vietnam.  The record also included a letter from the National Archives and Records Administration stating that there is no evidence of any port stops in Vietnam for the USS McKinley, the Veteran's claim for service connection for prostate cancer dated in September 1997, and the Veteran's death certificate, which showed that the Veteran died in January 1998 of adenocarcinoma of the stomach, due to metastases to the liver.

Evidence of record at the time of the December 2005 Board decision also included the Appellant's statements, several articles to the effect that prostate cancer cells can break away from the original tumor and spread through the bloodstream and lymphatic system to other parts of the body, and several statements from fellow servicemen, one indicating that he went on shore in Vietnam and also that he knew the Veteran and the other stating he was unsure of whether the Veteran went ashore in Vietnam.

The evidence included a March 1998 statement of Dr. Johnson indicating that the Veteran had early stage I prostate cancer which was in remission at the time of the Veteran's death and adenocarcinoma of the stomach which spread to the liver.  Also included was a statement of Dr. Bersentes indicating that it appeared that the primary site of stomach cancer was gastric primary and that it was not possible to definitively prove that the Veteran's stomach cancer may have spread from another site.

Added to the record since the December 2005 Board decision are articles from the Mayo Clinic regarding whether PSA levels affect the prognosis of prostate cancer, information from the National Cancer Institute regarding metastatic cancer, and  pages from a textbook entitled Clinical Oncology, with a portion highlighted regarding neuroendocrine transformation of prostate cancer.  

Also added is a private oncology record with a hand written notation of "Staging Report" and a surgical report dated in November 1997, which indicated a diagnosis of poorly differentiated adenocarcinoma, clinically peritoneal implant.  

While the articles are new, they are cumulative and too general in nature to alone provide the necessary evidence to show that the Veteran's death is due to the spread of prostate cancer.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  In this regard, the Board notes that in order to substantiate a claim, a medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the Appellant's claim, but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish the nexus element).  

The documents provided by the Appellant in this case do not address the specific facts of her case, and as such, the Board concludes that the documents do not establish that that the cause of the Veteran's death was due to service or a service-connected disability, to include that the Veteran's prostate cancer spread to other tissues and caused the Veteran's death.  Moreover, to the extent that the Appellant is attempting to extrapolate from this literature that the Veteran's death was caused by the prostate cancer, such extrapolation would constitute nothing more than an unsubstantiated medical opinion by a lay person rather than a conclusion based on the medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Consequently, this newly received evidence does not relate to an unestablished fact necessary to establish the claim.  

The new evidence includes that Staging Report and surgical pathology report.  This evidence is new because it was not of record at the time of the December 2005 Board decision.  While new, this evidence is not material because it does not show that the cause of the Veteran's death is related to service or a service-connected disability.  Consequently, the newly received evidence does not relate to an unestablished fact necessary to establish the claim.  

The new evidence also includes additional statements of the Appellant.  These statements also contend that the Veteran's prostate cancer spread to other tissues and caused the Veteran's death.  The Board finds that the statements are cumulative because the Appellant previously made the contentions and VA has already considered them.  None of the additional evidence includes any competent medical evidence or medical opinion linking the Veteran's cause of death to prostate cancer.

Consequently, the newly received evidence is either cumulative or, if new, does not relate to an unestablished fact necessary to establish the claim.  Accordingly, the evidence is not new and material and the claim may not be reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been submitted to reopen the previously denied claim of service connection for the Veteran's cause of death, and the appeal is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


